Citation Nr: 1226674	
Decision Date: 08/02/12    Archive Date: 08/10/12

DOCKET NO.  07-39 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a rating in excess of 70 percent for service connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Morton, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to April 1969, and from February 1970 to February 1973.

This matter is before the Board of Veterans' Appeals (Board) from a May 2004 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which declined to award a disability rating in excess of 70 percent for the Veteran's service connected PTSD.  After a rather protracted appellate history, which included multiple subsequent RO adjudications in December 2004, October 2005 and September 2006, the Veteran timely perfected an appeal of this issue.

The Veteran requested a Travel Board hearing on this matter, which was held in October 2009 where he presented as a witness before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In an October 2009 document and at the Veteran's Travel Board hearing, he relinquished his right to have the RO consider, in the first instance, any additional evidence offered.  See 38 C.F.R. § 20.1304(c); October 2009 BVA Hearing Transcript at 12.  In addition, the Board, in the instant decision, has fully allowed the benefits sought on appeal.  Therefore, referral to the RO for consideration, in the first instance, of any new evidence submitted is not required.  38 C.F.R. § 20.1304(c). 


FINDINGS OF FACT

The medical and lay evidence of record discloses that the Veteran has complete occupational impairment; periods of hospitalization for his severe PTSD symptoms; profound social impairment and isolation; anger outbursts; fleeting thoughts of suicide; and low GAF scores, the majority of which fall only within the range of 36 to 40.
CONCLUSION OF LAW

A rating of 100 percent for service connected PTSD is warranted for the entire appeal period (i.e., from September 30, 2002, one year prior to the date the RO received the Veteran's claim for increase).  38 U.S.C.A. §§ 1155 , 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.400, 4.1 , 4.7, 4.10, 4.130, Diagnostic Code 9411 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 significantly changed the law prior to the pendency of this claim.  VA has issued final regulations to implement these statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA provisions include an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits, and they redefine the obligations of VA with respect to the duty to assist a veteran with his claim. 

In the instant case, the Board has rendered a decision in favor of the Veteran, finding that a 100 percent disability rating for his service connected PTSD from September 30, 2002 is warranted, and therefore, a further discussion of the VCAA duties is unnecessary at this time.  


II. Law & Regulations 

38 U.S.C.A. § 1155 sets forth provisions governing disability ratings, and it directs the Secretary to "adopt and apply a schedule of ratings of reductions in earning capacity from specific injuries or combination of injuries."  The schedule of ratings must provide for ten grades of disability, and no more, ranging from 10 percent to 100 percent in 10 percent intervals, upon which the payments of compensation shall be based.  38 U.S.C.A. § 1155.  

To this end, the Secretary promulgated 38 C.F.R. § 3.321(a), which requires the use of a "Schedule for Rating Disabilities . . . for evaluating the degree of disabilities in claims for disability compensation . . . and in eligibility determinations."  The provisions contained in the rating schedule approximate the average impairment in earning capacity in civil occupations resulting from a disability.  38 C.F.R. § 3.321(a); accord 38 U.S.C.A. § 1155 ("The ratings shall be based, as far as practicable, upon average impairments of earning capacity resulting from such injuries in civil occupations").  Separate diagnostic codes pertain to the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

With respect to evaluations for PTSD, Diagnostic Code 9440 provides that a claimant will generate a 70 percent evaluation with "[o]ccupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships."  38 C.F.R. § 4.130, Diagnostic Codes 9411, 9440.  

A 100 percent total disability rating will be secured by a veteran who experiences "[t]otal occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name."  38 C.F.R. § 4.130, Diagnostic Codes 9411, 9440.           

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for a higher rating, the adjudicator must consider all symptoms of a claimant's service connected mental condition that affect the level of occupational or social impairment.  Id., at 443.  Thus, "VA is required to consider a number of pertinent factors, such as the frequency, severity, and duration of the veteran's psychiatric symptoms."  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).    

Thus, in addition to these rating criteria, the GAF score, which represents the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness," is also important in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  Like an examiner's assessment of the severity of a condition, a GAF score assigned in a case is not dispositive of the evaluation issue; rather, the Board must consider the GAF score in light of the actual symptoms of the veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  

Where entitlement to compensation has already been established and an increase in the severity of the disability is at issue, as in this case, "the relevant temporal focus . . . is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim."  Hart v. Mayfield, 21 Vet. App. 505, 509-10 (2007); see also Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In this regard, the Court has recognized that "[i]f VA's adjudication of any increased-rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased-rating claim was filed until a final decision on that claim is made."  Hart, 21 Vet. App. at 509.  Accordingly, "staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  Id.  In addition, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating." 38 C.F.R. § 4.7.

A veteran will receive the benefit of the doubt when an approximate balance of positive and negative evidence exists.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 (2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A claim will be denied only if a preponderance of the evidence is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519-20 (1996).  


III. Analysis

Because the Veteran seeks an increased rating for his service connected PTSD, the Board must analyze the evidence from the earliest possible date upon which such an increase could be awarded, namely, one year prior to the RO's receipt of his September 30, 2003 increased rating claim.  See 38 C.F.R. § 3.400(o)(2); Veteran's Increased Rating Claim (received September 30, 2003); accord Hart, 21 Vet. App. at 509-10.  The Board determines that a 100 percent evaluation for the Veteran's PTSD disability is warranted, effective from September 30, 2002.  

A review of the record demonstrates that the Veteran receives ongoing treatment for this disorder, and has been hospitalized repeatedly due to the severity of his PTSD symptoms.  See April 2009, May 2008, June 2007, September 2006 & July 2004 VA Medical Records; May 2007 Notice of Disagreement.  The record discloses that Dr. R.D. has also determined that the Veteran has total occupational impairment and therefore cannot work as a result of his PTSD symptoms, which weighs in favor of a 100 percent evaluation.  See August 2010 Medical Report by Dr. R.D.  Similarly, Dr. O.B.L. noted that the Veteran was permanently incapable of performing the essential duties of his particular job, had marked limitation when interacting with co-workers and supervisors, and had severe limitation and significant loss of psychological, personal and social adjustment, all of which notations represent the most extreme level of impairment on the functional scale used by Dr. O.B.L.  See January 2004 Physician's Statement by Dr. O.B.L.  

In addition, L.C.D., a licensed clinical social worker who has treated the Veteran, also attested to the fact that the Veteran's social behavior "causes others to be wary of his presence," thus affirming his severe social impairment.  October 2009 Letter by L.C.D.  Moreover, P.N., a Veterans Benefits Counselor who has interacted with the Veteran, offered his impression that the Veteran has profound social and industrial impairment.  See September 1999 Letter by R.N.  He further noted that the Veteran's PTSD symptoms were among the worst he had seen among all the individuals he had assisted.  See September 1999 Letter by R.N.  Such assessments, which span over the entire appeal period, preponderate in favor of the claim for a 100 percent evaluation from September 30, 2002.    

Records additionally show that the Veteran has consistently received low GAF scores of 36 and 40 for nearly a decade from August 2000 to October 2009, which reflect some impairment in reality testing or communications (e.g., speech is at times illogical, obscure, or irrelevant), or major impairment in several areas, such as work, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  See October 2009 Letter by L.C.D.; May 2008, June 2007, September 2006, November 2004 & July 2004 VA Medical Records; May 2006 QTC Examination Report; August 2000 Medical Report by Dr. L.S.; see also American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (4th ed., revised 1994) (DSM-IV).  While the Board recognizes that the Veteran received a slightly higher GAF score of 55 as noted in VA medical records dated October 2002, September 2003 and January 2004, which could weigh against his claim, the Board determines that because of the sheer number of other medical records consistently reflecting the lower scores of 36 and 40 and because these records span both before and after the reports containing the higher score, the more favorable reports with the lower GAF scores carry greater probative weight in assessing the Veteran's overall disability picture.  

In addition to the medical evidence, the Veteran himself has also credibly testified about his rage and explosive anger symptoms where he fears what he might do, his severe social isolation, withdrawal and lack of friends, his multiple failed marriages because of PTSD, and periods of suicidal ideation.  See October 2009 BVA Hearing Transcript at 3-6, 8-9, 13-14; January 2004 VA Examination Report (noting that the Veteran "has fleeting suicidal ideations nearly every day").  The Veteran also has experienced difficulty in remembering simple things, all of which symptoms weigh in favor of a 100 percent evaluation.  See January 2004 VA Examination Report.  The Veteran's wife, K.J.V., has echoed his descriptions, and has indicated that the Veteran has trouble maintaining personal hygiene, has memory impairment to the extent that he forgets what day it is, explodes with anger outbursts, and does not speak with family members for months at a time.  See May 2006 Letter by K.J.V.  She has also expressed her concerns that the Veteran might take his own life.  See March 1998 Letter by K.J.V.    

It is the Board's view, based on the totality of the evidence of record spanning throughout the entire appeal period, that the Veteran's PTSD symptoms meet the criteria for a 100 percent evaluation from September 30, 2002 (one year prior to the date of the claim for increase).  The claim is therefore granted.       

As the Veteran has been granted a 100 percent disability rating, the maximum allowable for his PTSD, for the entirety of the appeal period, a referral for extraschedular consideration is considered moot.  See 38 C.F.R. § 3.321.




ORDER

A rating of 100 percent for service connected PTSD is granted from September 30, 2002, subject to the laws and regulations governing the payment of monetary benefits.





____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


